1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-3 and 6 are pending.
Claims 1-3 and 6 were amended.
Claims 4, 5, 7, and 8 were cancelled.	
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “bacterial and contaminants” instead of –bacteria and contaminants--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (CA 2213041 A1), herein referred to as Hunter, in view of Watson (WO 9611662 A1), herein referred to as Watson.
Regarding claim 1, Hunter discloses a disposable patient face sheet for a therapy treatment table including a headrest (see FIG. 4, upper section of medical treatment table is shown), said face sheet being constructed in a 3D configuration (examiner notes the device of Hunter possesses a length, width and thickness which are inherent properties and thereby disclose this limitation): Hunter does not explicitly disclose said face sheet being constructed entirely of a non-woven material. Watson, however, discloses a hygiene face hole cover comprising sheets 2 and 3 bonded together around the perimeter of face hole 4 where the cover is formed from a non-permeable plastic layer and layers of tissue paper for the purpose of fabricating a disposable sheet for hygienic protection of a patient treatment couch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hunter with the disposable materials as taught by Watson in order to fabricate a disposable apparatus cover having additional hygienic protection properties. Hunter further teaches a main panel (see Hunter, base in FIGS. 1-4) being substantially flat and including a central opening (see Hunter, oval face in FIG. 1) being adapted to locate a face hole; a protective skirt (see Hunter, ring in FIGS. 1-3) connected to the main panel about the central opening and projecting out of a plane of the substantially flat main panel in the 3D configuration (see Hunter, FIG. 3 shows base and ring configuration in an angled view), said skirt adapted to drape within the face hole of the headrest thereby shielding a patient’s face from contact with the headrest thus reducing the likelihood of transmitting bacterial and contaminants to the patient whilst providing a clear passage through the face hole of the headrest for relatively clear vision for the patient. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Hunter (in view of Watson) teaches the protective skirt is continuous about its perimeter and configured to drape within the face hole (see Hunter, ring is continuously connected to aperture of the oval hole face as can be seen in FIGS. 1-3).
Regarding claim 3, Hunter (in view of Watson) teaches the continuous skirt is of sufficient length to provide substantially full shielding of the peripheral surface of the face hole from the patient's head (see Hunter, ring has a thickness that lines the aperture of patient support apparatus).
Regarding claim 6, Hunter (in view of Watson) teaches the protective skirt is connected integral with the main panel and the patient face sheet is formed in one piece. Examiner notes Hunter teaches the ring is sewn to the base cloth barrier. Since the pieces of the device are fastened, they are therefore considered to be formed in one piece. Examiner further notes with regards to making integral, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Response to Arguments
Applicant’s arguments, filed 11/8/2021, with respect to the rejections of claims 1-6 and 8 under 35 U.S.C. §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Watson.
With regards to applicant’s arguments of the rejection of claim 1 that Hunter discloses a bed dickee constructed from a woven material, such as white broadcloth, and explicitly teaches away from constructing the bed dickee from a non-woven material, examiner respectfully disagrees. While it states in the reference that Hunter teaches away from using paper and towels as a material, the references does not teach away from any and all non-woven. In this case, Watson is relied upon to teach a disposable and non-woven plastic material for construction of the device. Since the material disclosed In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Furthermore, since the ring extends from the base in either direction, the device is inherently three dimensional regardless of the materials used. The base itself possesses a length, width, and thickness. The rejections of claim 1 and dependent claims 2, 3, and 6 under 35 U.S.C. §103 stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses apparatus drapes and covers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Hunter and Watson. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/7/2022